Per Curiam.
Appellant has asked for a re-argument on the ground that a constitutional question, which was first called to the attention of counsel at the main argument in this court, was not discussed by them by supplemental brief or otherwise, be*489cause they understood the court would advise them in case argument on that point was desired.
An insuperable difficulty about hearing counsel on this point is that the matter would not be properly before us, because the constitutional question was not raised in the trial court. The Uniform Stock Transfer act, a section of which it is desired to attack, was relied on by that court, and was not challenged as to its validity in any way. That being the case, the question should not be argued here for the first time. Borough of Park Ridge v. Reynolds, 74 N. J. L. 449.
The application for re-argument will therefore be denied.